Case 5:20-cr-00014-F Document 46 Filed 07/31/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA
UNITED STATES OF AMERICA,

Plaintiff,

JEREMIAH D. BOUZIDEN,

)
)
)
)
-Vs- ) No. CR-20-014-F
)
)
)
Defendant. )

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by
imprisonment for more than one year. | was advised in open court of my rights and the
nature of the proposed charges against me.

After receiving this advice, | waive my right to prosecution by indictment
and consent to prosecution by information.

Date: vd ly Lb, L020 yf #3 ; TL
. : Defendant'sebenttiure

 

 

 

a

Signature of defendant's attorney

Richa Af ev sor

SEEK § attor ney

Judge's signature

STEPHEN P. FRIOT
United States District Judge

 
